           Case 1:18-cv-07652-DLC Document 57 Filed 10/09/19 Page 1 of 9



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------X   18-CV-07652 (DLC)

 LEONIDES DUVERNY,

                                             I,
                                                                             DECLARATION
                           -against-                                         OF LEONIDES DUVERNY

 HERCULES MEDICAL P.C., and HYPERION
 MEDICAL P.C., and ACHILLES MEDICAL P.C.,
 and GEOFFREY RICHSTONE, individually,
 ,

                                         Defendants.
 ------------------------------------------------------------------------X

I, LEONIDES DUVERNY, hereby declare under penalty of perjury as follows:

    1. I am the named Plaintiff in the above referenced matter. As such, I am fully familiar with the

        facts and circumstances of this matter.

    2. I am Haitian American and identify as Black. I believe one of the defendants in this case, Mr.

        Richstone, to be Caucasian.

    3. On June 28, 2014, I met Mr. Richstone the birthday party of a mutual acquaintance. Mr.

        Richstone introduced himself to me as a doctor, gave me his business card, and offered to

        help me with my job search and medical needs, free of charge.

    4. At the time, I had been unemployed for nearly five years and was a financially-struggling

        student. I was slated to graduate in May 2015. Therefore, I needed a full-time job.

    5. In or around early July 2014, I contacted Mr. Richstone to follow-up on his offer to help me

        with my job search. Mr. Richstone told me that he was willing to discuss job prospects with

        me over dinner. Believing that Mr. Richstone’s invitation was solely influenced by his

        genuine desire to help, I agreed to meet with him for dinner.




                                                        1
      Case 1:18-cv-07652-DLC Document 57 Filed 10/09/19 Page 2 of 9



6. In or around July 2014, Mr. Richstone and I met for dinner. During dinner, Mr. Richstone

   strongly urged me to drink wine. Mr. Richstone then proceeded to ask me if I wanted to go

   with him as his guest to his son’s wedding. Before I could reply, Mr. Richstone stated that

   we needed to stop by his office first so that we could get birth control patches for me.

   Confused, I asked why I would need patches, to which Mr. Richstone shockingly replied,

   “In case we have sex, after all we’re two adults, aren’t we?”

7. Disgusted, I exclaimed that as a Christian, I would never engage in that type of activity with

   Mr. Richstone. Mr. Richstone then told me that “it would only be sex, I would not want you

   to think that we’re in some form of relationship….” Mr. Richstone continued on to boast

   that “women have sex with him all the time.” I said “I’m not those women.” Defendant

   Richstone then berated me and said that my religion was causing me to “act foolish.”

8. In or around July 2014, due to an urgent need of a free medical check-up, I contacted Mr.

   Richstone’s office to schedule an appointment. At the appointment, Mr. Richstone did a

   medical check-up of me, during which he commented that my breasts looked nice. This is

   when Mr. Richstone became aware of my hernia.

9. Approximately one year later, after diligently looking for a job without success, I reluctantly

   reached out to Mr. Richstone to inquire about a position with Defendants, as I needed proof

   of income to rent an apartment.

10. Before hiring me, Mr. Richstone sent me a text message, dated September 18, 2015 at 8:16

   p.m., stating “No resume, Bimbo[.]”

11. In or around September 2015, again before hiring me, Mr. Richstone sent me a text message

   stating: “Why are you awake at this hour? All Jamaicans have been asleep since 9 AM[.]”

12. After talking with Mr. Richstone a couple of times about work, he invited me to interview




                                              2
      Case 1:18-cv-07652-DLC Document 57 Filed 10/09/19 Page 3 of 9



   with his medical practice. Even though he made me uncomfortable, after thinking about it

   for a while and discussing it with my boyfriend, I agreed to interview. I was then called into

   his office for an interview with Mr. Richstone and Lisa Robinson, who was the Office

   Manager. Ms. Robinson told me that I would be able to receive medical insurance through

   the job.

13. I was hired as a Billing Assistant and began working on or around November 2, 2015. I

   worked full time and was paid $17.00 per hour from the time I was hired until about January

   9, 2016 when my salary increased to $18.00 per hour.

14. It was my understanding that Mr. Richstone owned and managed all aspects of the medical

   practice. Dr. Mamaeva only saw patients at the office once or twice a week. Although I was

   supervised directly by Lisa Robinson, she and I both reported to Mr. Richstone. In fact, all

   the employees reported to Mr. Richstone. I am also aware that the medical office used the

   names Hyperion Medical P.C., Hercules Medical P.C., and Achilles Medical P.C.

15. Mr. Richstone regularly and throughout my employment commented on my appearance:

   that my clothes were not tight enough, I had beautiful legs, I either had to gain or lose

   weight, I looked “decent,” I was an attractive woman, and I had “nice breasts.”

16. Moreover, Mr. Richstone, on a weekly basis, he asked or gestured for a hug from me, which

   made me feel uncomfortable. Mr. Richstone also call me a "Bimbo" and a "Haitian Bimbo."

17. Mr. Richstone also regularly and throughout my employment made harassing comments

   based on my religion: “You think you’re self-righteous because of your religion” and

   “You’re brainwashed by your religion.”

18. Mr. Richstone also hurled degrading and offensive comments at me regarding my Haitian

   identity and frequently conflated Haitians and Jamaicans together.




                                              3
      Case 1:18-cv-07652-DLC Document 57 Filed 10/09/19 Page 4 of 9



19. His statements included “Haitians do not generally bathe,” “Haitians are not intelligent,”

   “Jamaicans are monkeys,” and “Jamaicans are lazy.”

20. In or around November 2015, Mr. Richstone ordered me and a coworker to go to a store and

   run errands for him. At the store, Mr. Richstone directed the coworker over the phone to

   purchase me a new mattress, which he insisted on paying for. I objected to this unwanted

   gift from him but he ignored my objections and pressured me to accept it.

21. In or around November 2015, Mr. Richstone called me “fat.” Defendant Richstone then

   directed me to quit my gym and join his gym instead. I refused because I wanted to limit, as

   much as possible, any interaction with Mr. Richstone outside of the office.

22. In or around November 2015, I complained to and urged Mr. Richstone to stop his

   unwanted sexual advances towards me. However, Mr. Richstone did not respond to my

   complaint and continued his conduct.

23. On November 26, 2015, Mr. Richstone summoned me into his office, where another male

   doctor was present. After Mr. Richstone finished talking to me, he told me, “Walk out, so

   we can check you out.”

24. On December 16, 2015, at an office party, Mr. Richstone, during an informal speech, urged

   another doctor to sing a song, which the doctor did, about Jamaicans jumping from tree to

   tree, eating bananas, and acting like monkeys. Mr. Richstone then referred to his Jamaican

   ex-father in law as a “borrower” who always needed money but never paid him back.

25. When Mr. Richstone began to introduce me, he referred to me as a “charity case.”

26. From in or around January 2016 until the end of my employment, Mr. Richstone required

   me to give him my cellphone to him every day to prevent me from contacting my boyfriend.

27. Furthermore, throughout my employment, Mr. Richstone repeatedly asked me to go out and




                                              4
      Case 1:18-cv-07652-DLC Document 57 Filed 10/09/19 Page 5 of 9



   have dinner with just him. For fear of losing my job, I felt that I had no choice but to give in.

   After I went to dinner with him, I felt that other office workers started to treat me

   differently.

28. In or around January 2016, during one of the dinners, Mr. Richstone told me that he wanted

   to see my apartment afterwards. I was intimidated, and did not feel I could not refuse my

   boss so I agreed. After dinner, Mr. Richstone and I went to my apartment. Mr. Richstone

   looked around it and then left.

29. In or around January 2016, Mr. Richstone gave me a scale and demanded that I take it home

   so that I could “control” my weight since he felt that I was getting “fat.”

30. In January and February 2016, Mr. Richstone again demanded that I transfer to his gym.

   When I repeatedly refused, Mr. Richstone became irritated making me scared that I could

   lose my job. Mr. Richstone told me to cancel my gym membership and said that he was

   would pay the difference in the membership fees. When I cancelled my gym membership to

   join Mr. Richstone’s gym in late February 2016, I had to approach him every month for the

   $20.00 difference in membership fees that he promised to pay. That made me very

   uncomfortable so I stopped approaching him for the money after a couple of months.

31. Throughout my employment, Mr. Richstone pressured me to go with him to non-work

   related events, such as a book lecture and a meeting at a car dealership. I felt pressure to

   attend these events and follow his orders because I wanted to keep my job. I had been

   unemployed for a long time before and had not found anything after a long job search. I felt

   that I needed the job.

32. In or around early May 2016, Mr. Richstone summoned me into his office and told me that

   since I received medical insurance from Defendants, I must visit all of the doctors in the




                                              5
      Case 1:18-cv-07652-DLC Document 57 Filed 10/09/19 Page 6 of 9



   practice and undergo testing by my colleagues for a hernia operation. I told him that I did

   not want to undergo testing nor did I want to get the hernia operation from his office.

33. I had the hernia most of my life and I had no interested in a hernia surgery. When I had

   Medicaid, my doctor had offered me the same surgery and I told him no because I did not

   want it. I still did not want it at this time. Besides, I had my own doctor at that time, at a

   different medical office.

34. When I objected, Mr. Richstone said: “If you’re going to work here, you must adhere to my

   policies, I’m in control here, you’re not! You must get these exams, there is nothing more to

   discuss! If you do not like how things are done here, sue me!”

35. Fearful of losing my job and also because Mr. Richstone would not take no for an answer, I

   reluctantly gave in and agreed to undergo the examination. Mr. Richstone then directed me

   to go into an examination room and disrobe. Mr. Richstone started to move his hand down

   the front of my body. I firmly told him to move his hand higher as since my hernia was in

   my lower abdomen. Then, with an ungloved hand, Mr. Richstone touched my vagina. I was

   disgusted and moved his hand away. When Caroline Jeanty, a co-worker, unexpectedly

   knocked on the door, Mr. Richstone hugged me and told me to clean his shirt because my

   makeup got on it. I was traumatized and quickly got dressed and opened the door for the co-

   worker.

36. On May 10, 2016, Mr. Richstone informed me that I needed to undergo yet another physical

   examination with him and other male doctors. This was another exam that I never requested

   and did not want. I felt that Mr. Richstone and the other male doctors were going to violate

   me again by touching my vagina, so I strongly refused. Mr. Richstone became angry and

   threatened to fire me if I did not submit to his demand. I continued to refuse. In response to




                                               6
      Case 1:18-cv-07652-DLC Document 57 Filed 10/09/19 Page 7 of 9



    my refusal, Mr. Richstone fired me.

37. I believe that I was fired because I refused to submit myself to Mr. Richstone’s sexual

    touching again.

38. On May 11, 2016, after I was fired, I e-mailed Lisa Robinson, the office manager, to ask

    for my last pay check. That same day, Ms. Robinson e-mailed me that Mr. Richstone:

    “[T]old me this morning . . . that no other checks be given to you.”

39. I did not receive my last pay check until around mid-August 2016 after I reached out to the

    U.S. Department of Labor, Wage and Hour Division, for assistance.

40. While I was working, I would regularly work over forty hours a week but not get paid at the

    overtime rate for the hours worked over 40 a week. This was reflected on the wage

    statements that I received.

41. When I was hired, I did not receive a wage notice that included my overtime rate of pay.

42. After I was fired, I filed for unemployment insurance benefits. Even though Mr. Richstone

    contested my unemployment insurance by claiming that I had abandoned my job, after a

    hearing, a judge found that I did not leave my job voluntarily.

43. After I was fired, I discovered that Mr. Richstone had his license to practice medicine

    revoked a while ago. While I was employed, I always believed him to be a doctor. We were

    required to refer to him as “Doctor Richstone.” Mr. Richstone also conducted medical

    examinations on certain patients and some employees.

44. I never dated Mr. Richstone either before or after I started working in his office. I never

    voluntarily hugged him; I never kissed him or was physically intimate with him in any way

    in any place. I certainly never asked him to leave his wife for me! In fact, I was dating

    someone when I met him and went out of my way to introduce my boyfriend to Mr.




                                               7
         Case 1:18-cv-07652-DLC Document 57 Filed 10/09/19 Page 8 of 9



       Richstone in order to discourage his sexual advances.

   45. Although, Mr. Richstone forced me to accept the gifts of a scale and mattress, I never

       accepted any money for him to help with rent. In fact, I politely refused his offer to help

       with rent in a text message.

   46. On the day I was fired, I took my medical file with me. I believed that I had a right to

       take it and I was worried that Mr. Richstone would bill my insurance company for the

       exams that I did not consent to. In fact, I called and reported these activities to my health

       insurance company's fraud department soon after I was fired.

   47. While I was employed, I would have packages delivered to work, as did the other office

       workers. A package was delivered after I was fired and when I called the office to

       arrange to pick it up, one of my former coworkers informed me that Mr. Richstone

       directed her not to give it to me. I called again to arrange to pick up the package and I

       was refused again. Finally, I showed up with a police officer to retrieve the package and

       Mr. Richstone finally released it.

   48. After I was finally able to get my package from the office, I was told by two of my former

       coworkers that Mr. Richstone had reported me to the police for taking my own medical file.

       I was never arrested nor was any complaint filed in criminal court against me. I arranged to

       return the file to the office through an attorney with The Legal Aid Society, Jaspeth Baker.

   49. After I was fired, I had trouble finding another permanent, full-time job. I tried to start my

       own business but was not successful. Being fired has caused me to struggle financially. The

       whole ordeal left me feeling extremely humiliated, degraded, victimized, embarrassed, and

       emotionally distressed.

Dated: New York, New York
       October 8, 2018



                                                  8
Case 1:18-cv-07652-DLC Document 57 Filed 10/09/19 Page 9 of 9




                                       _____________________________
                                       LEONIDES DUVERNY




                              9
